     Case 2:17-cv-02190-RFB-EJY Document 44 Filed 07/02/20 Page 1 of 1



 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6

 7    RAY ANTONIO AZCARATE,                            Case No. 2:17-cv-02190-RFB-EJY
 8                      Petitioner,                    ORDER
 9           v.
10    BRIAN WILLIAMS, et al.,
11                      Respondents.
12

13          Respondents having filed an unopposed motion for enlargement of time (first request) (ECF

14   No. 43), and good cause appearing;

15          IT THEREFORE IS ORDERED that respondents' unopposed motion for enlargement of

16   time (first request) (ECF No. 43) is GRANTED. Respondents will have up to and including

17   September 14, 2020 to file and serve an answer.

18          DATED: July 2, 2020.
19                                                            ______________________________
                                                              RICHARD F. BOULWARE, II
20                                                            UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
                                                       1
